Citation Nr: 0000548	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed disorder 
manifested by diarrhea.  

2.  Entitlement to service connection for a claimed skin 
rash.  



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the RO.  



REMAND

In the veteran's June 1998 notice of disagreement, he 
informed the RO that he had been scheduled for an August 3, 
1998 medical examination for his claimed diarrhea and skin 
rash at the VA Medical Center (MC) in Clarksburg, West 
Virginia.  Although the veteran indicated in his February 
1998 claim for VA benefits that he had received treatment for 
both disabilities from the Clarksburg, West Virginia VAMC 
since 1987, the RO only requested treatment records since 
January 1996.  A February 1996 progress note indicated that 
the veteran had previously been treated in November 1995.  
Furthermore, a March 1998 response to a request from the RO 
for private treatment records indicated that Doctor Hartman 
and Doctor Huffman had not treated the veteran since 1988 but 
that they had sent their records to VA on November 13, 1995.  

Therefore, as the record indicates that all relevant VA 
medical records have not been associated with the claims 
folder, the Board finds that the veteran's claims must be 
remanded for further development.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran is advised that he must submit medical 
evidence to establish a nexus between an in-service injury or 
disease and the current disabilities claimed.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Additionally, the Board observes that the veteran's service 
medical records indicate some in-service treatment for 
diarrhea and a skin rash.  The record also contains more 
recent diagnoses of skin disability, including tinea cruris 
and anal fistula, as well as diagnoses of gastrointestinal 
disability, including that of a spastic bowel and lactose 
intolerance.  Therefore, as the veteran contends that he has 
had these symptoms since service, he is advised that he must, 
alternatively, submit medical evidence to establish a nexus 
between his claimed postservice continuity of symptomatology 
and those symptoms that he alleges have continued since 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997); 38 C.F.R. § 3.303(b) (1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take obtain copies of 
all pertinent VA treatment records, to 
include records of treatment prior to 
January 1996 as well as more recent 
medical records from the VAMC in 
Clarksburg, West Virginia, which have not 
been previously secured.  In addition, 
all indicated private treatment records 
should be obtained.  

2.  The RO should also take appropriate 
steps to instruct the veteran that he 
should submit all medical evidence which 
tends to support his assertions that he 
has a disability manifested by diarrhea 
and a skin disability due to in-service 
disease or injury.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claims in light of 
any additional evidence.  If the issues 
remain denied, the veteran should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


